DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a lighting system for a rig comprising: a plurality of light fixtures; and a plurality of light fixture attachments; wherein one or more light fixtures are attached to each light fixture attachment; each light fixture attachment is separately attached to a crown of the rig: and one or more of the light fixture attachments are separately attached on each of at least two sides of the crown.
Regarding claims 2-13, claims 2-13 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 14, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation wherein a method of providing lighting to a drilling site comprising: attaching at least one light fixture to a light fixture attachment; and separately attaching a plurality of light fixture attachments to the crown of a rig, wherein the light fixture attachments are removably attached on each of at least two sides of the crown.
Regarding claims 15-20, claims 15-20 are allowable for the reasons given in claim 14 because of their dependency status from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 2015/0153036 to Gowanlock et al. which teaches a plurality of lighting fixtures attached to a drilling crown, but fails to teach wherein they are separately attached to the crown at two sides of the crown.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879